UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-1257


DONALD RAY COTTMAN,

                Plaintiff – Appellant,

          v.

MICHAEL J. ASTRUE, Commissioner of Social Security,

                Defendant – Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Beth P. Gesner, Magistrate Judge.
(1:08-cv-01753-BPG)


Submitted:   October 28, 2010             Decided:   November 9, 2010


Before WILKINSON and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Donald Ray Cottman, Appellant Pro Se.     Allen F. Loucks,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Donald   Ray    Cottman   appeals      the   magistrate       judge’s

order affirming the Commissioner’s decision to deny Cottman a

period of disability and disability insurance benefits. *                We have

reviewed the record and find no reversible error.                Accordingly,

we affirm for the reasons stated by the magistrate judge.                   See

Cottman v. Astrue, No. 1:08-cv-01753-BPG (D. Md. Dec. 9, 2009).

To the extent Cottman raises new claims on appeal, it is well

settled   that   issues   raised    for    the   first    time     on    appeal

generally are not considered by this court.             See Muth v. United

States, 1 F.3d 246, 250 (4th Cir. 1993) (holding that issues

raised for the first time on appeal are generally waived absent

exceptional   circumstances).       We    dispense     with   oral      argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                        AFFIRMED




     *
       The parties consented to proceed before                 a   magistrate
judge pursuant to 28 U.S.C. § 636(c) (2006).



                                    2